oOo Co ND On FP WD NO

Ww NM NYY NY KY KY NY KNB Bw ewe ee ee ee es
CoN AA BR WH fF SOHO RD AaA KR aoNH AS

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 1 of 14

—— FILED ENTERED
——— LODGED _..__ RECEIVED

MAR 06 2020

AT SEATTLE
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR20-030-RSL
Plaintiff,
V. PLEA AGREEMENT
DEJON ROMANS BROWN,
Defendant.

 

 

The United States of America, by and through Brian T. Moran, United States
Attorney for the Western District of Washington, and J. Tate London, Assistant United

States Attorney for said District, Defendant Dejon Romans Brown and Defendant’s

attorney, Gregory Geist, enter into the following Agreement, pursuant to Federal Rule of

Criminal Procedure 11(c)(1)(A).

1. The Charge. Defendant, having been advised of the right to have this

matter tried before a jury, agrees to waive that right and enters a plea of guilty to the

following charge: Use of a Counterfeit Access Device with Intent to Defraud (more than
$1,000), in violation of Title 18, United States Code, Section 1029(a)(2) and (c)(1)(A)(i),
as charged in Count One of the Indictment filed in the Middle District of Florida at

Plea Agreement ~ 1
U.S. v. Dejon Romans Brown, CR20-030-RSL

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
oc Oe ND On FP WD NHN eS

DO db NO NHN ONY NHN KN KN NO we ee
Oo nN NN OO SP WY NYO KH DT OO OB ITI HD NH BP WO NY HH COC

 

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 2 of 14

criminal number 5:19-cr-77-Oc-28PRL and transferred, pursuant to Rule 20, to the
Western District of Washington on March 2, 2020.

By entering a plea of guilty, Defendant hereby waives all objections to the form of
the charging document. Defendant further understands that before entering any guilty
plea, Defendant will be placed under oath. Any statement given by Defendant under oath
may be used by the United States in a prosecution for perjury or false statement.

2. Elements of the Offense. The elements of the offense to which Defendant
is pleading guilty, that is the offense of Use of a Counterfeit Access Device with Intent to
Defraud (more than $1,000), as charged in Count One of the Indictment, are as follows:

First, the defendant knowingly used or trafficked in one or more
unauthorized access devices;

Second, the defendant, during a 12-month period, obtained a thing or
things of value totaling $1,000 or more as a result of such use or trafficking of
unauthorized access devices; |

Third, the defendant acted with the intent to defraud or deceive; and

Fourth, the defendant’s conduct affected interstate or foreign commerce.

3. The Penalties. The Defendant understands that the statutory penalties
applicable to the offense to which Defendant is pleading guilty, that is, Use of a
Counterfeit Access Device with Intent to Defraud (more than $1,000), as charged in
Count One of the Indictment, are as follows: A maximum term of imprisonment of up to
10 years, a fine of up to $250,000 or twice the gross gain caused by the offense, or twice
the gross loss caused by the offense, whichever is greater, a period of supervision
following release from prison of up to 3 years, and a mandatory special assessment of
$100. If a probationary sentence is imposed, the probation period can be for up to five
(5) years.

Defendant understands that supervised release is a period of time following
imprisonment during which Defendant will be subject to certain restrictive conditions and

requirements. Defendant further understands that, if supervised release is imposed and

Plea Agreement - 2 UNITED STATES ATTORNEY

7 700 STEWART STREET, SUITE 5220 -
U.S. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo Oe TDD mH BB WD NO

NO NO WN NH WH HN HY NY KN S&H Re eR wR we ee
oo SYN KN ON BW NY KK CO. ODO FP AIT HDB Nm BR WD HB K& OC

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 3 of 14

Defendant violates one or more of the conditions or requirements, Defendant could be
returned to prison for all or part of the term of supervised release that was originally
imposed. This could result in Defendant serving a total term of imprisonment greater
than the statutory maximum stated above. |

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay
restitution to any victim of the offense, as required by law.

Defendant further understands that the consequences of pleading guilty may
include the forfeiture of certain property, either as a part of the sentence imposed by the
Court, or as a result of civil judicial or administrative process.

Defendant agrees that any monetary penalty the Court imposes, including the .
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the
United States Attorney’s Office.

4. Immigration Consequences. Defendant recognizes that pleading guilty
may have consequences with respect to his immigration status if he is not a citizen of the
United States. Under federal law, a broad range of crimes are grounds for removal, and
some offenses make removal from the United States presumptively mandatory. Removal
and other immigration consequences are the subject of a separate proceeding, and
Defendant understands that no one, including Defendant’ s attorney and the Court, can
predict with certainty the effect of a guilty plea on immigration status. Defendant
nevertheless affirms that Defendant wants to plead guilty regardless of any immigration
consequences that Defendant’s guilty plea may entail, even if the consequence is
Defendant’s mandatory removal from the United States.

5. Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, Defendant knowingly and voluntarily waives the following rights:

a. The right to plead not guilty and to persist in a plea of not guilty;

Plea Agreement - 3 UNITED STATES ATTORNEY

i 700 STEWART STREET, SUITE 5220
U.S. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
So CO SN WN wn FP WD NYO

NO NO NH NH NHN HN NH NY YN = | Se Be Be Rm ee
oN DN OH PP WO HO KF ODT OO Oe THD NA BD WO NO K& CO

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 4 of 14

b. The right to a speedy and public trial before a jury of Defendant’s
peers; |

Cc. The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court
appoint one for Defendant;

d. The right to be presumed innocent until guilt has been established

beyond a reasonable doubt at trial;

e. The right to confront and cross-examine witnesses against Defendant
at trial;

f. The right to compel or subpoena witnesses to appear on Defendant’s
behalf at trial;

g. The right to testify or to remain silent at trial, at which trial such

silence could not be used against Defendant; and
h. The right to appeal a finding of guilt or any pretrial rulings.

6. United States Sentencing Guidelines. Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines and possible departures under the Sentencing
Guidelines together with the other factors set forth in Title 18, United States Code,
Section 3553(a), including: (1) the nature and circumstances of the offense; (2) the
history and characteristics of Defendant; (3) the need for the sentence to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment
for the offense; (4) the need for the sentence to afford adequate deterrence to criminal
conduct; (5) the need for the sentence to protect the public from further crimes of
Defendant; (6) the need to provide Defendant with educational and vocational training,
medical care, or other correctional treatment in the most effective manner; (7) the kinds
of sentences available; (8) the need to provide restitution to victims; and (9) the need to
avoid unwarranted sentence disparity among defendants involved in similar conduct who

have similar records. Accordingly, Defendant understands and acknowledges that:

Plea Agreement - 4 , UNITED STATES ATTORNEY

; 700 STEWART STREET, SUITE 5220
US. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
So Oo SD DN OW BP DO NH Re

NM NO WN HN HD DP HO NO NO RB BRB RR RR ee Se Se
on DN UN FW YN YF CO ODO FAN HD UN FP WO NY K O&O

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 5 of 14

a. The Court will determine Defendant’s Sentencing Guidelines range
at the time of sentencing; .

b. After consideration of the Sentencing Guidelines and the factors in
18 U.S.C. 3553(a), the Court may impose any sentence authorized by law, up to the
maximum term authorized by law;

C. The Court is not bound by any recommendation regarding the
sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines
range offered by the parties or the United States Probation Department, or by any
stipulations or agreements between the parties in this Plea Agreement; and

d. Defendant may not withdraw a guilty plea solely because of the
sentence imposed by the Court. |

7. Ultimate Sentence. Defendant acknowledges that no one has promised or
guaranteed what sentence the Court will impose.

8. Rule 20 Transfer. Defendant requested, and the United States Attorneys
for the Middle District of Florida and the Western District of Washington agreed to, the
transfer of Defendant’s case to the Western District of Washington pursuant to Rule 20 of
the Federal Rules of Criminal Procedure solely for the purpose of entering a plea of
guilty and the imposition of sentence. The Government’s approval of the transfer of the
case is conditioned upon Defendant entering a guilty plea pursuant to this Plea
Agreement in the Western District of Washington. Should Defendant not enter a guilty
plea pursuant to this Agreement, or otherwise breach this Agreement, Defendant consents
to the return of the prosecution to the Middle District of Florida and agrees that he will
not oppose any such requests by the United States.

9. Ineligibility for DREAM Court. The Government’s consent to, and
approval of, the transfer of the case is further conditioned upon Defendant not seeking
acceptance into this Court’s Drug Reentry Alternative Model (DREAM) program.

| 10. Statement of Facts. The parties agree on the following facts. Defendant
admits Defendant is guilty of the charged offense:

Plea Agreement - 5 UNITED STATES ATTORNEY

, , 700 STEWART STREET, SUITE 5220 — .
U.S. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 
So Oo SN DN A BP WO NO Re

No bo bo No bo bo No dO NO — —_ —_ — — — fan fae —_ —
oOo NN ON ON SP WY NY KY OD OO POND Dn BP WD HBO KS CS

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 6 of 14

a. On December 21, 2018, the computer system at the Sumter County
School District (located in Bushnell, Florida, in the Middle District of Florida) was
attacked by a malicious software. The cyber-attack compromised the computers and
allowed for the perpetrator to acquire the log-in and password for a bank account held for .
the school district at Regions Bank. Thereafter, five unauthorized access devices were
issued by Regions Bank for individuals purporting to be authorized users of the account.
In fact, none of the names were known to the Sumter County School District and none of
them were authorized to make charges to their account.

b. One of those five unauthorized cards was issued in the name “Dustin
Fugate” and was sent to an address used by the defendant in Lancaster, California. The
defendant received the unauthorized credit card ending in 4008 and listed in the name of
“Dustin Fugate” at the aforementioned address.

Cc. Thereafter, on January 2, 2019, through January 6, 2019, the
defendant used the fraudulently obtained credit card to make purchases totaling
$58,596.54. The following transactions were some of the many transactions completed
by the defendant using the credit card ending in 4008:

i. January 2, 2019, Wal-Mart #2951, Lancaster, California
93535; Amount $491.66: |
ii. January 2, 2019, Apple Store, 9301 Tampa Ave, Northridge,
California 91324; Amounts $11,106.62, $3,173.32,
$3,173.32, $3,173.32, $3,173.32 and $3,173.32;
iii. January 2, 2019, Apple Store, 6600 Topanga Canyon Blvd.,
Canoga Park, California 91303; Amount $13,676.60;
iv. January 2, 2019, Apple Store, 24201 West Valencia Blvd,
Valencia, California 91355; Amounts $1,586.66, $6,346.64,
$3,173.32, $3,173.32 and $3,173.32.
d. Defendant was captured on surveillance video at each of the above

listed stores while using the card ending in 4008.

Plea Agreement - 6 UNITED STATES ATTORNEY

i 700 STEWART STREET, SUITE 5220
U.S. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Co Oe SND Wn FP WW NH Re

No > ee WO ee A) NO No NO DBO i ee ee — -—
ao nN DN HN FF WD NYO KF COS OO FHA DH WNW BP WW NH KF CO

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 7 of 14

e. For each of these transactions, Defendant represented himself to the
store clerks to be “Dustin Fugate” when in fact he knew then and there that he was not
“Dustin Fugate” and that he was not authorized to make purchases using the Regions
Bank credit card. |

f. The bank account for the Sumter County School District is held in
Bushnell, Florida. The headquarters of Regions Bank is located in Birmingham,
Alabama. The credit card ending in 4008 was issued in Texas and sent to Defendant in
Lancaster, California, via the United States Postal Service. All of the above-listed
transactions were completed electronically using the credit card ending in 4008. Each
time Defendant used the credit card, a signal was routed electronically over the internet
through computer servers for approval by the overseeing financial entity, Regions Bank.
Once approved, a similar process occurred, in reverse order, which provided electronic
authorization for the purchase at the point of sale. As a result, the consequences of
Defendant’s actions affected interstate or foreign commerce.

g. The parties agree that the Court may consider additional facts
contained in the Presentence Report (subject to standard objections by the parties) and/or .
that may be presented by the United States or Defendant at the time of sentencing, and
that the factual statement contained herein is not intended to limit the facts that the parties
may present to the Court at the time of sentencing.

11. Sentencing Factors. The parties agree that the following Sentencing
Guidelines provisions apply to this case:

a. The base offense level for the offense of conviction is level 6,
pursuant to Guideline § 2B1.1(a)(2);

b. The offense involved more than $40,000, but less than $95,000, and
therefore a 6-level increase applies, pursuant to Guideline § 2B1.1(b)(1)(D); and

C. The offense involved the production or trafficking of an

|| unauthorized access device, and therefore a 2-level increase applies, pursuant to

Guideline § 2B1.1(b)(11)(B)(i).

Plea Agreement - 7 UNITED STATES ATTORNEY

: _ 100 STEWART STREET, SUITE 5220
U.S. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 
So CO SN DN A BP DH NO

No No bo bo bo i) NO No i) a" = —_ — ht —_ — —" —
eo NI DN OW Ff WD NY KK CD OC CH HID HD NH B W HO -—-& OC

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 8 of 14

YI Ob

The resulting total offense level is .

The government submits that the offense involved a misrepresentation that
Defendant was acting on behalf of an educational organization, and therefore a 2-level
increase applies, pursuant to Guideline § 2B1.1(b)(9).

The parties agree they are free to present arguments regarding the applicability of
all other provisions of the United States Sentencing Guidelines. Defendant understands,
however, that at the time of sentencing, the Court is free to reject these stipulated
adjustments, and is further free to apply additional downward or upward adjustments in
determining Defendant’s Sentencing Guidelines range.

12. Acceptance of Responsibility. At sentencing, ifthe Court concludes
Defendant qualifies for a downward adjustment acceptance for acceptance of
responsibility pursuant to USSG § 3E1.1(a) and Defendant’s offense level is 16 or
greater, the United States will make the motion necessary to permit the Court to decrease
the total offense level by three (3) levels pursuant to USSG §§ 3E1.1(a) and (b), because
Defendant has assisted the United States by timely notifying the United States of
Defendant’s intention to plead guilty, thereby permitting the United States to avoid
preparing for trial and permitting the Court to allocate its resources efficiently.

13. Restitution. Defendant shall make restitution to Sumter County School
Board, 2680 West County Road 476, Bushnell, Florida, 33513, in the amount of
$58,596.54 with credit for any amounts already paid.

a. The full amount of restitution shall be due and payable immediately
on entry of judgment and shall be paid as quickly as possible. If the Court finds that the
defendant is unable to make immediate restitution in full and sets.a payment schedule as
contemplated in 18 U.S.C. § 3664(f), Defendant agrees that the Court’s schedule
represents a minimum payment obligation and does not preclude the U.S. Attorney’s
Office from pursuing any other means by which to satisfy Defendant’s full and

immediately-enforceable financial obligation, including, but not limited to, by pursuing

Plea Agreement - 8 UNITED STATES ATTORNEY

ej, 700 STEWART STREET, SUITE 5220
U.S. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oOo Fe AND nH BP WY NY eK

Nw Nw NO NHN NHN DN KN KH Dm wm ow ee
on DN OO SP WY NYO K&§ OD OO OO IT HD NH F&F WO NY KH CO

 

 

Case 2:20-cr-00030-RSL Document.20 Filed 03/06/20 Page 9 of 14

assets that come to light only after the district court finds that the defendant is unable to
make immediate restitution.

b. Defendant agrees to disclose all assets in which he has any interest
or over which he exercises control, directly or indirectly, including those held by a
spouse, nominee, or third party. Defendant agrees to cooperate fully with the United
States’ investigation identifying all property in which Defendant has an interest and with
the United States’ lawful efforts to enforce prompt payment of the financial obligations to
be imposed in connection with this prosecution. Defendant’s cooperation obligations are:
(1) before sentencing, and no more than 30 days after executing this Plea Agreement,
truthfully and completely executing a Financial Disclosure Statement provided by the
United States Attorney’s Office and signed under penalty of perjury regarding
Defendant’s and his spouse’s financial circumstances and producing supporting
documentation, including tax returns, as requested; (2) providing updates with any
material changes in circumstances, as described in 18 U.S.C. § 3664(k), within seven
days of the event giving rise to the changed circumstances; (3) authorizing the United
States Attorney’s Office to obtain Defendant’s credit report before sentencing; (4)
providing waivers, consents or releases requested by the U.S. Attorney’s Office to access
records to verify the financial information; (5) authorizing the U.S. Attorney’s Office to
inspect and copy all financial documents and information held by the U.S. Probation
Office; (6) submitting to an interview regarding Defendant’s Financial Statement and
supporting documents before sentencing (if requested by the United States Attorney’s
Office), and fully and truthfully answering questions during such interview and (7)
notifying the United States Attorney’s Office before transferring any interest in property
owned directly or indirectly by Defendant, including any interest held or owned in any
other name, including all forms of business entities and trusts.

c. The parties acknowledge that voluntary payment of restitution prior
to the adjudication of guilt is a factor the Court considers in determining whether

Defendant qualifies for acceptance of responsibility pursuant to USSG § 3E1.1(a).

Plea Agreement - 9 UNITED STATES ATTORNEY

; 700 STEWART STREET, SUITE 5220
U.S. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
C0 Oo ND mW BW NY

NO NO NO NH NO NHN ND KD HN eS eS eS Se
oOo NN ON SB WOW NY |&§ OO OO MO TD KH OH FP WW NO YK CS

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 10 of 14

14. Forfeiture. Defendant understands that the forfeiture of property is part of
the sentence that must be imposed in this case. Defendant agrees to forfeit to the United
States immediately his right, title, and interest in any and all property that constitutes
proceeds he obtained a result of his commission of Use of a Counterfeit Access Device
with Intent to Defraud, as well as any property that facilitated that offense. All such
property is forfeitable pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and
1029(c)(1)(C), and includes but is not limited to:

| a. a sum of money in the amount of $58,596.54, representing the
proceeds Defendant obtained from the offense. Defendant understand and acknowledges
this forfeited sum of money is separate and distinct from the restitution that is ordered in
this case. The United States agrees, however, that it will request the Attorney General

apply any amounts it collects toward satisfaction of this forfeited sum to the restitution

|| that is ordered. The United States also agrees that any amount the Defendant pays toward

restitution will be credited against this forfeited sum.

Defendant agrees to fully assist the United States in the forfeiture of any
forfeitable property, and to take whatever steps are necessary to pass clear title to the
United States, including but not limited to: surrendering title and executing any
documents necessary to effect forfeiture; assisting in bringing any property located
outside the United States within the jurisdiction of the United States; and taking whatever
steps are necessary to ensure that property subject to forfeiture is not sold, disbursed,
wasted, hidden, or otherwise made unavailable for forfeiture. Defendant agrees not to
file a claim to any forfeitable property in any federal forfeiture proceeding, administrative
or judicial, that may be initiated. Defendant also agrees he will not assist any party who
may file a claim in any related federal judicial forfeiture proceeding.

The United States reserves its right to proceed against any remaining property not
identified in this Plea Agreement, including any property in which Defendant has any

interest or control, if that property constitutes or is traceable to proceeds of his

Plea Agreement - 10 UNITED STATES ATTORNEY
i 700 STEWART STREET, SUITE 5220
U.S. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oC Oo SN DN OO BP WO NO

Oo NYO DB NY YW NY NY NY NO | -— | | Fe Fe Fe Ee S|
on DN OW SP W NY KH CO OO FAD ON FP WO NY KF CO

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 11 of 14

commission of Use of a Counterfeit Access Device with Intent to Defraud, or facilitated
that offense.

15. Abandonment of Contraband. Defendant also agrees that, if any federal
law enforcement agency seized any illegal contraband that was in his direct or indirect
control, Defendant consents to the federal administrative disposition, official use, and/or
destruction of that contraband.

16. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington and for the
Middle District of Florida agree not to prosecute Defendant for any additional offenses
known to it as of the time of this Plea Agreement based upon evidence in its possession at
this time, and that arise out of the conduct giving rise to this investigation.

In this regard, Defendant recognizes the United States has agreed not to prosecute
all of the criminal charges the evidence establishes were committed by Defendant solely
because of the promises made by Defendant in this Plea Agreement. Defendant agrees,
however, that for purposes of preparing the Presentence Report, the United States
Attorney’s Office will provide the United States Probation Office with evidence of all
conduct committed by Defendant.

17. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that, if he
breaches this Plea Agreement, the United States may withdraw from this Plea Agreement
and Defendant may be prosecuted for all offenses for which the United States has
evidence. Defendant agrees not to oppose any steps taken by the United States to nullify
this Plea Agreement, including the filing of a motion to withdraw from the Plea |
Agreement. Defendant also agrees that, if he is in breach of this Plea Agreement,
Defendant has waived any objection to the re-institution of any charges that previously
were dismissed or any additional charges that had not been prosecuted. |

Defendant further understands that if, after the date of this Agreement, he should
engage in illegal conduct, or conduct that violates any conditions of release or the

conditions of confinement (examples of which include, but are not limited to, obstruction

Plea Agreement - 11 " .-. UNITED STATES ATTORNEY

i 700 STEWART STREET, SUITE 5220
U.S. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo Oo HN HN OT FSF WD YN

NN dS BR BO KD KN KH KD OD ee eee ee
oo sa DN NH Se WH NYO KH OF OO FP ATH ON SP WW NY KK OC

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 12 of 14

of justice, failure to appear for a court proceeding, criminal conduct while pending
sentencing, and false statements to law enforcement agents, the Pretrial Services Officer,
Probation Officer, or Court), the United States is free under this Plea Agreement to file
additional charges against Defendant or to seek a sentence that takes such conduct into
consideration by requesting the Court to apply additional adjustments or enhancements in
its Sentencing Guidelines calculations in order to increase the applicable advisory
Guidelines range, and/or by seeking an upward departure or variance from the calculated
advisory Guidelines range. Under these circumstances, the United States is free to seek
such adjustments, enhancements, departures, and/or variances even if otherwise
precluded by the terms of the Plea Agreement.

18. Waiver of Appellate Rights and Rights to Collateral Attacks.
Defendant acknowledges that, by entering the guilty plea required by this Plea
Agreement, Defendant waives all rights to appeal from Defendant’s conviction and any
pretrial rulings of the Court. Defendant further agrees that, provided the Court imposes a
custodial sentence that is within or below the Sentencing Guidelines range (or the |
statutory mandatory minimum, if greater than the Guidelines range) as determined by the
Court at the time of sentencing, Defendant waives to the full extent of the law:

a. Any right conferred by Title 18, United States Code, Section 3742,
to challenge, on direct appeal, the sentence imposed by the Court, including any fine,
restitution order, probation or supervised release conditions, or forfeiture order (if
applicable); and

b. Any right to bring a collateral attack against the conviction and
sentence, including any restitution order imposed, except as it may relate to the
effectiveness of legal representation.

Defendant acknowledges having received sufficient consideration in exchange for
waiving the rights defined in this paragraph; specifically, Defendant acknowledges that

the Government’s agreement to transfer the case from the Middle District of Florida to

Plea Agreement - 12 UNITED STATES ATTORNEY

i, 700 STEWART STREET, SUITE 5220
U.S. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oOo eo 41 HN nH FP WH NH

NO NO PO NY NO NHB HY NY HN eH HS HF KFS KF OS Se Se
oO tN DN A BP OW NY KH CO OHO FH I DB A FB WD NO K CO

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 13 of 14

the Western District of Washington, at the Defendant’s request pursuant to Rule 20,
provides sufficient consideration for such waiver.

This waiver does not preclude Defendant from bringing an appropriate motion
pursuant to 28 U.S.C. § 2241, to address the conditions of Defendant’s confinement or
the decisions of the Bureau of Prisons regarding the execution of Defendant’s sentence. |

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement. |

19.  Voluntariness of Plea. Defendant agrees that he has entered into this Plea
Agreement freely and voluntarily, and that no threats or promises were made to induce
Defendant to enter a plea of guilty other than the promises contained in this Plea
Agreement or set forth on the record at the change of plea hearing in this matter.

20. Statute of Limitations. In the event this Plea Agreement is not accepted
by the Court for any reason, or Defendant breaches any of the terms of this Plea
Agreement, the statute of limitations shall be deemed to have been tolled from the date of
the Plea Agreement to: (1) thirty (30) days following the date of non-acceptance of the
Plea Agreement by the Court; or (2) thirty (30) days following the date on which a breach
of the Plea Agreement by Defendant is discovered by the United States Attorney’s
Office.

H
/
H

Plea Agreement - 13 UNITED STATES ATTORNEY

i, 700 STEWART STREET, SUITE 5220
U.S. v. Dejon Romans Brown, CR20-030-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Oo ee SID On Se WY NY =

BO NO NO WN NY YN HN NN NO HH FF | FF HF HE Ee eS ee
on KN ON BP WH YY KF CO VO PHN HH PW NY | O&O

 

 

Case 2:20-cr-00030-RSL Document 20 Filed 03/06/20 Page 14 of 14

21. Completeness of Agreement. The United States and Defendant
acknowledge that these terms constitute the entire Plea Agreement between the parties,
except as may be set forth on the record at the change of plea hearing in this matter. This
Agreement binds only the United States Attorney’s Office for the Western District of
Washington and the Middle District of Florida. It does not bind any other United States
Attorney’s Office or any other office or agency of the United States, or any state or local
prosecutor.

ct
Dated this © day of March, 2020.

BAB

DEFON ROMANS BROWN
Defendant

ALE

GREGORY GEIST
Attorney for Defendant

to ee VOGEL

Assistant United States Attorney

\ J[ATE LONDON
Assistant United States Attorney

Plea Agreement - 14 UNITED STATES ATTORNEY
US. v. Dej -030- 700 STEWART STREET, SUITE 5220
S. v. Dejon Romans Brown, CR20-030-RSL SEATILE, WASHINGTON 98101

(206) 553-7970

 

 
